              Case 1:18-cv-03066-CJN Document 22 Filed 08/16/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

NATIONAL PUBLIC RADIO, INC., et al.,                 )
                                                     )
Plaintiffs,                                          )
                                                     )
v.                                                   )       Case No. 1:18-cv-03066-CJN
                                                     )
FEDERAL BUREAU OF INVESTIGATION,                     )
  et al.,                                            )
                                                     )
Defendants.                                          )
                                                     )

                                      JOINT STATUS REPORT

        Pursuant to the Order issued in this case on March 25, 2019, this Joint Status Report is

submitted by Plaintiffs National Public Radio, Inc. (“NPR”) and Rebecca Hersher, and

Defendants Federal Bureau of Investigation and the U.S. Department of Justice, by and through

their respective counsel of record.

        A.        Background

        This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

Plaintiffs NPR and Ms. Hersher seek injunctive, declaratory and other appropriate relief for the

processing and release of agency records requested by plaintiffs on April 19, 2018, from

Defendant Federal Bureau of Investigation (“FBI”). Specifically, Plaintiffs seek the disclosure

of “video recordings of ballistics tests conducted with common handgun and rifle ammunitions,

fired into ballistics gelatin, … video of common ammunition in multiple calibers and cartridges

including but not limited to: .9 mm full metal jacket, .9 mm expanding, .22 full metal jacket, and

.223 full metal jacket.” Plaintiffs filed a Complaint seeking production of the requested records

on December 21, 2018 (ECF No. 1), and subsequently filed an Amended Complaint on March 4,
                Case 1:18-cv-03066-CJN Document 22 Filed 08/16/19 Page 2 of 4



2019 (ECF No. 10).           Defendants filed their Answer to the Amended Complaint on March 18,

2019 (ECF No. 15).

           B.       Status of the Request

                    1.       Defendants’ Position

           Defendants have completed the process of manually searching for potentially responsive

records and have located 97 video recordings.1 Defendants produced a Vaughn Index to

Plaintiffs on August 15, 2019, in which it listed the two types of responsive video recordings it

located and set forth the FOIA exemptions invoked to withhold the recordings in full. While

Plaintiffs request a more detailed Vaughn Index and/or declarations to justify the exemptions,

these are not required until the summary judgment stage of the proceedings. See, e.g.,Center for

Public Integrity v. U.S. Dep’t of Commerce, 2019 WL 3752963, *3 (D.D.C. 2019)( “The court

may grant summary judgment based on information provided in an agency’s affidavits or

declarations when they are ‘relatively detailed and non-conclusory,’ SafeCard Servs., Inc. v.

SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (citation omitted), and ‘not controverted by either

contrary evidence in the record nor by evidence of agency bad faith,’ Military Audit Project v.

Casey, 656 F.2d 724, 738 (D.C. Cir. 1981”). However, Defendants have since provided

Plaintiff a more detailed Vaughn Index.

           Defendants propose submitting their motion for summary judgment on October 16, 2019.

                    2.       Plaintiffs’ Position

           Defendants only completed a review of responsive records six months after this case was

filed, and over a year since Plaintiffs first requested the agency records. Defendants report that

only 97 videos are responsive to Plaintiffs’ FOIA request, and have produced a Vaughn Index



1
    In the previous status reports, Defendants had reported that there were approximately 87 video recordings.


                                                            2
          Case 1:18-cv-03066-CJN Document 22 Filed 08/16/19 Page 3 of 4



confirming that the FBI intends to withhold this material entirely pursuant to subsections

(b)(7)(E) and (b)(7)(F). The Vaughn Index fails to explain how disclosure of withheld records

would damage the interests protected by the claimed exemptions. Defs. of Wildlife v. U.S.

Border Patrol, 623 F. Supp. 2d 83, 88 (D.D.C. 2009) (“The Vaughn Index and/or accompanying

affidavits or declarations must ‘provide[ ] a relatively detailed justification, specifically identif[y]

the reasons why a particular exemption is relevant and correlat[e] those claims with the particular

part of a withheld document to which they apply.’”) (quoting Judicial Watch, Inc. v. FDA, 449

F.3d 141, 146 (D.C. Cir. 2006)). Plaintiffs propose that this Court issue an order requiring

Defendants produce a complete Vaughn Index and/or accompanying affidavits or declarations by

no later than August 31, 2019, explaining how disclosure of withheld records would damage the

interests protected by the claimed exemptions. Plaintiffs further propose that this Court issue an

order setting a briefing schedule for the parties, with Plaintiffs’ dispositive motion to be filed

October 1, 2019, and subsequent briefs to be filed in accordance with the local rules for this

Court.

Dated: August 16, 2019                  Respectfully submitted,

                                        /s/ Lisa B. Zycherman
                                        Lisa B. Zycherman (D.C. Bar No. 495277)
                                        lisazycherman@dwt.com
                                        DAVIS WRIGHT TREMAINE LLP
                                        1919 Pennsylvania Avenue, NW, Suite 800
                                        Washington, DC 20006
                                        202-973-4280
                                        Thomas R. Burke
                                        thomasburke@dwt.com
                                        DAVIS WRIGHT TREMAINE LLP
                                        505 Montgomery Street
                                        San Francisco, CA 94111
                                        415-276-6500
                                        Counsel for Plaintiffs


                                                   3
Case 1:18-cv-03066-CJN Document 22 Filed 08/16/19 Page 4 of 4




                     Jessie K. Liu
                     United States Attorney
                     Daniel F. Van Horn Chief
                     Civil Division

                     /s/ Denise M. Clark
                     Denise M. Clark, D.C. Bar No. 479149
                     555 Fourth Street, NW
                     Washington, DC 20530
                     202-252-6605
                     Denise.Clark@usdoj.gov

                     Counsel for Defendants




                               4
